Citation Nr: 1209156	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bladder disability, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a prostate disability, to include as secondary to service-connected disability. 

3.  Entitlement to service connection for impotency, to include as secondary to service-connected disability. 

4.  Entitlement to an increased rating for low back pain with right L4 radiculopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to May 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims at issue. 

In September 2008 and January 2010 the Board remanded the current issues on appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO. 

In January 2010 the Board remanded the claims in part to obtain ongoing treatment records from the Syracuse VA Medical Center dating since February 2009.  Unfortunately, the only VA treatment records that were added to the claims file are dated in January and February 2010 and are primarily for treatment at the Canandaigua domiciliary and medical center.  The Board notes that treatment records dated in mid 2009 were discussed during the 2010 VA genitourinary examination.  Thus, VA treatment records during the period between February 2009 and January 2010 clearly exist, but were not obtained as requested. 

Therefore, the claims must be remanded to obtain treatment records dated since February 2009 from the Syracuse VA Medical Center.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

The Board also remanded the appeal in January 2010 to provide the Veteran with a VA spine examination to evaluate the current nature of his service-connected lumbar spine disability.  In a September 2011 letter addressed to the Veteran at his address of record, the AMC notified the Veteran of the VA examination, but he failed to report for the October 2011 examination.  He also failed to appear for an October 2009 VA spine examination, which was rescheduled after he failed to report to the examination in September 2009.  The Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, as the Veteran has not had a VA spine examination since April 2005 and the claim is being remanded to obtain previously requested VA treatment records, he should be asked whether he is willing to report for a spine examination for VA compensation purposes.  If he responds affirmatively, one should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant (e.g., orthopedic, genitourinary, neurological, primary care) treatment records from the Syracuse VA Medical Center and associated clinics dating from February 2009 to the present.


2.  Contact the Veteran and ask him whether he is willing to report for a VA spine examination.  If he responds affirmatively, the RO/AMC should schedule the Veteran for a VA spine examination to evaluate the current nature of his lumbar spine disability.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should respond completely to the criteria outlined in the VA spine examination worksheet.  Additionally, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any other symptoms during flare-ups and/or with repeated use.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


